DETAILED ACTION

Status of Claims
Claims 1-3 and 5-13 are pending.
Claim 1 is currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 4 under 35 U.S.C. § 112(a) is moot in view of the canceled status of the claim.
The previous rejections of claims 1 and 9 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claim 1.
The previous rejections of claims 2 and 5 under 35 U.S.C. § 112(b) are maintained.  There is insufficient antecedent basis for the limitation “the ceramic plate” (claim 2).  Additionally, there is insufficient antecedent basis for the limitation “the sintering process” (claim 5).  It is acknowledged that claim 1 recites “a sintering step,” but it does not refer to the sintering as a “sintering process.”
The previous rejection of claim 4 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Status of Previous Claim Rejections under 35 USC § 103
The previous rejection of claim 4 under 35 U.S.C. 103 is moot in view of the canceled status of the claim.

Status of Previous Double Patenting Rejection
The previous nonstatutory double patenting rejection of claims 1-3 and 5-13 over U.S. Patent No. 10,814,389 (B2), alone, or further in view of US 2015/0037498 (A1) to Bruck et al.; WO 2016/079192 (A1) or US 2017/0334140 (A1) to Andersson et al.; US 2017/0207001 (A1) to Vella et al.; or WO 2016/113213 (A1) or US 2018/0001381 (A1) to Kimblad et al. is withdrawn in view of the terminal disclaimer filed 06/23/2022.  The terminal disclaimer has been approved.

Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 3, and 6-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is US 2017/0334140 (A1) (or WO 2016/079192 (A1)) to Andersson et al. (“Andersson”) and US 5,745,834 to Bampton et al. (“Bampton”).
Andersson teaches a method of making a three-dimensional object by building up successive layers.  The method includes the steps of providing a table (4); providing a start plate (3) (stage as a support and plate); depositing a first layer of powder (first layer) on the start plate (3); depositing another layer of powder (second layer) on the already deposited first layer of powder; accumulating successive layers of powder to build the object; and subjecting the object to a sintering process.  Paragraphs [0053], [0054], [0061], [0063], [0066], [0069]; claims 1, 6, 7, and 10.
Andersson teaches that the method can be carried out with metal powders or ceramic powders.  However, Andersson does not specifically teach that the start plate (3), which functions as a support (stage plate), is made of ceramic paste while the object is made of metal paste.  Andersson also does not teach subjecting the ceramic paste and the metal paste to a sintering process in which the metal paste is sintered while the ceramic paste is not.
Bampton teaches a method of making metallic components by freeform fabrication.  The component is made from metal powder blended with binder powders.  Col. 3, lines 51-67; col. 4, lines 1-18.  The support that surrounds the component is made from ceramic powders.  Col. 5, lines 31-58.  However, the ceramic powders in Bampton flow easily (col. 5, lines 46-50), which suggests that the support is not in the form of a paste.  Additionally, Bampton teaches building the component by consolidating each layer by selective laser sintering.  This is in contrast with the claimed invention, where the layers of the article and support are deposited, subsequently subjected to a sintering step together, and then separated after they have been subjected to the sintering step.  See FIG. 7F.  
Therefore, neither Andersson nor Bampton, in combination or separately, teach or suggest the invention as claimed.

Response to Arguments
Applicant’s response, including amendments and terminal disclaimer, have been fully considered.  Accordingly, the rejections, as noted above, have been withdrawn.  However, the rejections of claims 2 and 5 under 35 U.S.C. § 112(b) remain outstanding for the reasons stated above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 12, 2022